74 So.3d 138 (2011)
Joseph HOLMES, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-5790.
District Court of Appeal of Florida, First District.
October 6, 2011.
Rehearing Denied November 8, 2011.
Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Diana K. Bock, Assistant Attorney General, Tampa, for Appellee.
WOLF, J.
We affirm appellant's conviction and sentence. We note, however, after all the briefs were filed, appellant moved to file a supplemental brief. Appellant asserted that, at the time the initial brief was filed, appellant's counsel was unaware of a constitutional challenge to the drug possession statute raised in Shelton v. Secretary, Department of Corrections, 23 Fla. L. Weekly Fed. D11, ___ F.Supp.2d ___, 2011 WL 3236040 (M.D.Fla. July 27, 2011). This court previously addressed the very same issue raised in Shelton in Williams v. State, 45 So.3d 14 (Fla. 1st DCA 2010), and upheld the drug possession statute as constitutional. Accordingly, we deny the request to provide supplemental briefing on the matter.[*]
AFFIRMED.
DAVIS and MARSTILLER, JJ., concur.
NOTES
[*]  We note this decision will not necessarily be binding on whether to grant leave to file supplemental briefs based on the Shelton decision in appeals filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).